Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-8, 10-16, 18-19 and 21-23 allowed.
Claims 9, 17 and 20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sharon et al (U.S. Pub No. 2013/0326573 A1) as title Video Identification and Search discloses a video search and identification system includes a catalog representing relationship  between video, data and/ or object to enable querying and search based on visual representations of video as well as data or other information associated with the video. Catalog stores information received from indexers to describe and maintain relationship between video sources and metadata sources. The relationships and source information facilitate video search and identification by visual query search engine and textual query search. A first video source node may have a visual link to another video source node to represent a match between visual fingerprints of the two video sources. Textual links may be provide between two nodes to define a textual relationship between two nodes.
Lawton et al (U.S. Pub No. 2018/0173765 A1) as title Explore Query Caching discloses a database of social media posts is queried for matching posts and respective metadata for each matching. An index item data describing one or more respective attributes of each matching post is gathered, for each matching posts, the respective index item data is combined with the respective metadata to form combined data. Analyzing the data in the social media database required performing a refresh search to enable updating analysis results. However, search results for each type of independent analysis must be refresh separately which leads to refresh searches being initiated at different time.
Dhuse et al (U.S. Pub No. 2013/0238630 A1) as title Splitting an Index Node of a Hierarchical Dispersed Storage Index discloses a method begins by a dispersed storage processing module determining to remove data object index entries from a data object level index node, identifying data object index entries to extract and creating a temporary sibling data object level node to include the identified data object index entries. The request may include one or more of an index key type, an index ID, an index name, a comparison function ID, a comparison function and search values, comparing the 
The examiner has found that the prior arts of the record do not appear to teach or suggest or render obvious the claimed limitation in combination with the specific added limitation as recited in independent claims and subsequent dependent claims, thus the invention is patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 13, 2021
/THU N NGUYEN/Examiner, Art Unit 2154